Exhibit 10.2 UNITED STATES OF AMERICA DEPARTMENT OF THE TREASURY COMPTROLLER OF THE CURRENCY In the Matter of: 1 st Century Bank, N.A. Los Angeles, California ) ) ) AA-WE-13-58 STIPULATION AND CONSENT TO THE ISSUANCE OF A CONSENT ORDER The Comptroller of the Currency of the United States of America (“Comptroller”) intends to initiate cease and desist proceedings against 1 st Century Bank, N.A., Los Angeles, California (“Bank”), pursuant to 12U.S.C. §§1818(b) and 1818(s)(3) through the issuance of a Notice of Charges for an Order to Cease and Desist for violations of the Bank Secrecy Act, 12 C.F.R. Part 21, Subpart C. The Bank, in the interest of compliance and cooperation, consents to the issuance of a Consent Order, dated September 11, 2013 (the “Order”). In consideration of the above premises, the Comptroller, through his authorized representative, and the Bank, through its duly elected and acting Board of Directors, hereby stipulate and agree to the following: Article I Jurisdiction (1)The Bank is a national banking association chartered and examined by the Comptroller pursuant to the National Bank Act of 1864, as amended, 12U.S.C. §1 et seq. (2)The Comptroller is “the appropriate Federal banking agency” regarding the Bank pursuant to 12U.S.C. §§1813(q) and 1818(b). (3)The Bank is an “insured depository institution” within the meaning of 12U.S.C. §1818(b)(1). (4)This Order shall not be construed to be a cease and desist order or consent order within the meaning of 12 C.F.R. § 5.51(c)(6)(ii), unless the OCC informs the Bank otherwise. Article II Agreement (1)The Bank, without admitting or denying any wrongdoing, hereby consents and agrees to the issuance of the Order by the Comptroller. (2)The Bank further agrees that said Order shall be deemed an “order issued with the consent of the depository institution” as defined in 12U.S.C. §1818(h)(2), and consents and agrees that said Order shall become effective upon its issuance and shall be fully enforceable by the Comptroller under the provisions of 12U.S.C. §1818(i). Notwithstanding the absence of mutuality of obligation, or of consideration, or of a contract, the Comptroller may enforce any of the commitments or obligations herein undertaken by the Bank under his supervisory powers, including 12 U.S.C. §1818(i), and not as a matter of contract law. The Bank expressly acknowledges that neither the Bank nor the Comptroller has any intention to enter into a contract. (3)The Bank also expressly acknowledges that no officer or employee of the Comptroller has statutory or other authority to bind the United States, the U.S. Treasury Department, the Comptroller, or any other federal bank regulatory agency or entity, or any officer or employee of any of those entities to a contract affecting the Comptroller’s exercise of his supervisory responsibilities. Article III Waivers (1)The Bank, by signing this Stipulation and Consent, hereby waives: (a) the issuance of a Notice of Charges pursuant to 12U.S.C. §1818(b); (b) any and all procedural rights available in connection with the issuance of this Order; (c) all rights to a hearing and a final agency decision with regard to the issuance of this Order pursuant to 12 U.S.C. §1818(i), 12 C.F.R. Part 19; (d) all rights to seek any type of administrative or judicial review with regard to the issuance of this Order; and (e) any and all rights to challenge or contest the validity of the Order. 2 Article IV Other Action (1)The Bank agrees that the provisions of this Stipulation and Consent shall not inhibit, estop, bar, or otherwise prevent the Comptroller from taking any other action affecting the Bank if, at any time, it deems it appropriate to do so to fulfill the responsibilities placed upon him by the several laws of the United States of America. IN TESTIMONY WHEREOF , the undersigned, authorized by the Comptroller, has hereunto set his hand on behalf of the Comptroller. /s/ Richard S. Dixon, Jr. September 11, 2013 Richard S. Dixon, Jr. Assistant Deputy Comptroller Date 3 IN TESTIMONY WHEREOF , the undersigned, as the duly elected and acting Board of Directors of the Bank, has hereunto set their hands on behalf of the Bank. /s/ Dave Brooks September 11, 2013 Dave Brooks /s/ Joseph J. Digange Date September 11, 2013 Joseph J. Digange /s/ Jason P. DiNapoli Date September 11, 2013 Jason P. DiNapoli /s/ Eric M. George Date September 11, 2013 Eric M. George /s/ Alan D. Levy Date September 11, 2013 Alan D. Levy /s/ Robert Moore Date September 11, 2013 Robert Moore /s/ Barry D. Pressman Date September 11, 2013 Barry D. Pressman /s/ Alan I. Rothenberg Date September 11, 2013 Alan I. Rothenberg /s/ Nadine Watt Date September 11, 2013 Nadine Watt /s/ Lewis N. Wolff Date September 11, 2013 Lewis N. Wolff /s/ Stanley R. Zax Date September 11, 2013 Stanley R. Zax /s/ Dr. William Brien Date September 11, 2013 Dr. William Brien Date 4
